AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON 04/01/2013 FILE NOS: 811-04262 & 002-96538 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [59] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X ] Amendment No. [61] (Check appropriate box or boxes.) AMERICAN PENSION INVESTORS TRUST (Exact name of Registrant as Specified in Charter) 2 LYNCHBURG, VA24501 (Address of Principal Executive Office) 434-846-1361 (Registrant's Telephone Number, including Area Code:) DAVID D. BASTEN 2 LYNCHBURG, VA24501 (Name and Address of Agent for Service) Please send copy of communications to: DAVID D JONES, ESQUIRE DRAKE COMPLIANCE, LLC , SUITE 7 KEY WEST, FL 33040 W. LEE H. DUNHAM, ESQUIRE SULLIVAN & WORCESTER LLP ONE POST OFFICE SQUARE BOSTON, MA02109 Approximate Date of Proposed Public Offering:As soon as practicable following effective date. It is proposed that this filing will become effective (check appropriate box): /X/ immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date),pursuant to paragraph (a)(3) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Registrant declares hereby that an indefinite number or amount of its securities has been registered by this Registration Statement.A Rule 24f-2 Notice for the Trust’s fiscal year ended January 31, 2013 was filed on April 17, 2013. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(a) under the Securities Act and the Registrant has duly caused this Post-Effective Amendment No. 59 to the Registrant’s Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Lynchburg, Commonwealth of Virginia on the 22nd day of July, 2013. AMERICAN PENSION INVESTORS TRUST /s/ David D. Basten David D. Basten, President Pursuant to the requirements of the Securities Act, Amendment No. 60 to the Registrant’s Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ David D. Basten David D. Basten Trustee and President (Principal Executive Officer) July 22, 2013 /s/David M. Basten David M. Basten Trustee July 22, 2013 /s/Mark A. Borel *Mark A. Borel Trustee July 22, 2013 /s/Stephen B. Cox *Stephen B. Cox Trustee July 22, 2013 /s/G. Edgar Dawson III *G. Edgar Dawson III Trustee July 22, 2013 /s/Wayne C. Johnson *Wayne C. Johnson Trustee July 22, 2013 /s/ Charles D. Foster Charles D. Foster Chief Financial Officer July 22, 2013 *By: /s/ David D. Basten David D. Basten Attorney-in-Fact, pursuant to the powers of attorney incorporated herein by reference to Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A (File No. 002-96538) as filed with the SEC via EDGAR Accession No. 0001193125-06-197971 on September 27, 2006. EXHIBIT INDEX Index No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
